DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a continuation of prior U.S. Patent Application No. 15/665,142, filed July 31, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statements filed July 30, 2021; August 10, 2021; August 24, 2021; September 9, 2021; September 28, 2021; November 5, 2021; December 20, 2021; February 15, 2022; March 14, 2022; April 7, 2022; May 10, 2022; May 23, 2022; June 21, 2022; July 21, 2022; July 29, 2022; September 19, 2022 (two separate statements filed on this date) have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. 
Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished. Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the facilitating removal of the self-standing electrode from the porous flexible substrate by a vacuum source (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification received May 28, 2021 has been reviewed for examination purposes.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks sufficient antecedent basis for the limitations of claim 19 as the disclosure does not appear to specifically disclose removing the self-standing electrode by a vacuum source as recited therein (see additional remarks in the 112 rejection below).
Claim Objections
Claim 1 is objected to because of the following informalities:  
the phrase “2.28 g/cc.” should be “2.28 g/cc” (removal of the period after cc).  Appropriate correction is required.  Claims 2-20 are dependent upon claim 1 and do not remedy this issue.  Thus, claims 2-20 are objected to for the same reasons.
Claims 6, 7 and 12 should include a corresponding unit with the lower limit of the range therein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites removing the self-standing electrode from the porous flexible substrate facilitated by a vacuum source.  However, upon review of the disclosure of this continuation application, the disclosure only appears to broadly teach of removing the electrode from the substrate (paras. [0017]; [0021]-[0022]) but does not recite removal is facilitated by a vacuum source as recited in claim 19.  The specification further teaches that removal of the carrier gas is facilitated by the vacuum source (para. [0038]) but the carrier gas is not held to constitute a substrate.  Therefore claim 19 presented herein in this continuation application is held to introduce new matter into the application.  Clarification is respectfully requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,658,651 in view of Phares et al. (U.S. Patent Application No. 2013/0323583), Grigorian et al. (U.S. Patent Application No. 2014/0040229) and Wang et al. (U.S. Patent Application No. 2010/0140560). Although the claims at issue are not identical, they are not patentably distinct from each other.
	As to instant claim 1, U.S. Patent No. 10,658,651 claims a method of making a self-standing electrode (preamble of claim 1), the method comprising:
fluidizing an electrode active material (lines 3-4 of claim 1); and
co-depositing the fluidized electrode active material and single-walled carbon nanotubes onto a flexible substrate to form a self-standing electrode that is a composite of the electrode active material and the single-walled carbon nanotubes (lines 5-12 of claim 1 and claim 31); and
removing the self-standing electrode from the porous flexible substrate (lines 13-14 of claim 1),
wherein the self-standing electrode has a density of 0.75 g/cc to 2.28 g/cc, and wherein the self-standing electrode comprises 0.1% to 4% by weight carbon nanotubes (last 3 lines of claim 1).
As to instant claim 2, U.S. Patent No. 10,658,651 claims synthesizing the carbon nanotubes in a carbon nanotube synthesis reactor (see claim 3).
As to instant claim 3, U.S. Patent No. 10,658,651 claims the electrode active material selected from graphite, hard carbon, lithium metal oxides and lithium iron phosphate (see claim 5).
As to instant claim 4, U.S. Patent No. 10,658,651 claims fluidizing (aerosolizing) the active material comprises distributing a carrier gas through, sequentially, a first porous frit and a bed of the electrode active material, in an aerosolizing container (active material container) to form an aerosolized electrode active material (see claim 2).
As to instant claims 5 and 13, U.S. Patent No. 10,658,651 claims in order to achieve the electrode having a particular density and to be self-standing as required in claims 1, 8 and 14, it would have been reasonably within the skill of the ordinary worker in the art to subject the deposited material to pressing as required by instant claim 5.  Claim 16 inherently would encompass pressing to achieve the reduced thickness property recited therein (see claims 1, 8 and 16).  In addition the selection of the means by which pressing is applied would have further reasonably included conventional pressing systems such as rolling press, calendaring machines, platen press, etc. as required in instant claim 13.
As to instant claims 6-7, U.S. Patent No. 10,658,651 claims a thickness of 100-450 microns (see claim 11).
As to instant claims 8-9, U.S. Patent No. 10,658,651 claims that the treated self-standing electrode has a thickness which is 40-75% of the initial thickness (see claim 16).
As to instant claim 10, U.S. Patent No. 10,658,651 claims treating to increase the density that is 40-125% greater than the untreated initial density (see claim 14).
As to instant claim 11, U.S. Patent No. 10,658,651 claims treating to increase the density that is 45-90% greater than the untreated initial density (see claim 15).
As to instant claim 12, U.S. Patent No. 10,658,651 claims in order to achieve the desired density, and thickness characteristics of claims 1, 8, 12-16 would require a degree of pressing force that would anticipate, else obviate, the degree of force of claim 12.
As to instant claims 15-16, U.S. Patent No. 10,658,651 claims distributing a carrier gas through the bed of active material and the porous substrate comprises pores sized to allow passage of the carrier gas therethrough (see claim 9).  As the intent of the claimed invention is to collect the aerosolized mixture on the porous substrate to form the mixture on the substrate and form a free-standing form of the deposited mixture, the pores of the porous substrate would expectedly be sized to permit flow of the carrier gas through the porous substrate while prohibiting passage of the active material deposited on the substrate surface.
As to instant claims 17-18, U.S. Patent No. 10,658,651 claims the substrate comprises a porous frit as in claim 17 (see claim 4). U.S. Patent No. 10,658,651 does not claim filter materials, however claim 18 does not require that the filter is selected.  It only serves to further define the filter while still permitting either filter or frit to be employed.  U.S. Patent No. 10,658,651 claims a frit.   Even if the substrate of claim 18 were amended to effectively limit to the selection of the filter rather than the frit, selection of a particular substrate would have held to be an obvious substitution in the context of the invention recited by U.S. Patent No. 10,658,651.
As to instant claims 17-18, U.S. Patent No. 10,658,651 claims the carrier gas 
U.S. Patent No. 10,685,651 does not claim that the substrate is a moveable substrate (instant claim 1), of cutting the electrode (claim 14), of the types of carrier gases (claim 19) or removing the electrode from the substrate using a vacuum source (claim 20).
As to claims  1 and 14, while U.S. Patent No. 10,658,651 does not claim the substrate being a moveable substrate (claim 1) or further cutting the electrode (claim 14), the selection of such would have been an obvious modification to one of ordinary skill in the art.  Roll-to-roll electrode manufacturing techniques were known in the art (see Phares, Fig. 3 and paras. [0012]) as a continuous process which can improve the rate of production.  Grigorian further recognized electrode fabrication techniques wherein the electrode are deposited on a continuous moving substrate which can then be cut to produce a desired shape and size of individual electrode assemblies (para. [0134]).
Therefore the concept of modifying the substrate of the claimed invention in U.S. Patent No. 10,658,651 to be a continuously moving substrate would have provided for predictable benefits including increased rate of production and production of electrodes of desired length.  Subsequent cutting of the electrode produced in a system using a moving substrate such as those shown in Phares and Grigorian would have further been obvious to one of ordinary skill in the art to produce electrodes of desired shape and size.  
As to claim 19, while U.S. Patent No. 10,658,651 does not claim any particular carrier gas, the selection of conventional inert carrier gases such as argon, helium, hydrogen and or nitrogen for vapor deposition systems have long since been known in the art and the selection of any suitable inert carrier gas would have been readily appreciable and obvious to one of ordinary skill in the art (see Wang, paras. [0050]; [0058]).The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Allowable Subject Matter
Claims 1-19 are objected to as being dependent upon a rejected base claim, but would be allowable upon overcome the double patenting rejection above.  
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the method of making a self-standing electrode of claim 1,the method comprising: fluidizing an electrode active material; and co-depositing the fluidized electrode active material and single-walled carbon nanotubes onto a movable porous flexible substrate to form a self-standing electrode that is a composite of the electrode active material and the single-walled carbon nanotubes; and removing the self-standing electrode from the porous flexible substrate, wherein the self-standing electrode has a density of 0.75 g/cc to 2.28 g/cc, and wherein the self-standing electrode comprises 0.1% to 4% by weight carbon nanotubes.
Wang (U.S. Patent Application No. 2010/0140560) appears to be the closest prior art of record.  Wang does teach of co-depositing electrode materials onto a porous filter substrate using aerosolizing methods and systems.  However, Wang does not reasonably teach, suggest or render obvious the method of claim 1 including the inclusion of active material and single-walled carbon nanotubes as a composite to form the self-standing electrode having a particular electrode density and particular amount of carbon nanotubes therein.  The combination of the inclusion of carbon single-walled nanotubes in a particular amount and electrode density in a particular amount provides for the production of the self-standing electrode of the method of claim 1 and is significant to obtaining such.  The prior art of record, does not appear to reasonably teach, suggest or render obvious the combination of features recited in claim 1.  Therefore, claim 1 (and claims 2-19) would appear to present allowable subject matter upon overcoming the double patenting rejection set forth in this Office Action.
Claim 20 is not included in this statement pending resolution of the outstanding issues above and it is not clear whether the invention of claim 20 is supported by the original disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725